UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6366


MOHAMMED NASSER JILANI,

                     Plaintiff - Appellant,

              v.

DONNIE HARRISON, Warden, Wake County Sheriff’s Office; JUAN ADAMS,
Officer, Wake County Sheriff’s Office; WAKE COUNTY SHERIFF’S OFFICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03271-FL)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed Nasser Jilani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammed Nasser Jilani appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Jilani v.

Harrison, No. 5:15-ct-03271-FL (E.D.N.C. Mar. 29, 2018).         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2